May 13, 2011


Mr. Grant D. Blaies
Blaies & Hightower, L.L.P.
777 Main St., Suite 1900
Fort Worth, TX 76102
Mr. Jack Gilbert Duffy Jr.
Attorney at Law
6220 Midway Road
Haltom City, TX 76117

RE:   Case Number:  09-0025
      Court of Appeals Number:  02-07-00122-CV
      Trial Court Number:  236-218405-06

Style:      HARRIS METHODIST FORT WORTH
      v.
      JO FAWN OLLIE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |